OPINION OF THE COURT
Per Curiam.
Respondent Curtis H. Jacobsen was admitted to the practice *272of law in New York by the First Judicial Department on February 5, 1979. At all times relevant herein respondent has maintained an office for the practice of law within the First Judicial Department.
By motion dated October 21, 1993, the Departmental Disciplinary Committee is seeking an order pursuant to 22 NYCRR 603.4 (e) (1) (i) of the rules of this Court suspending respondent from the practice of law forthwith based upon his willful failure to cooperate with the Committee in its investigation of allegations of professional misconduct.
The Committee is investigating a complaint alleging that respondent has neglected an estate matter which has been entrusted to him. Respondent has failed to submit an answer to the complaint and has not been in communication with the Committee other than a February 10, 1993 fax, stating that he hoped to complete the estate matter by the end of March. The Committee and its staff counsel have written to the respondent both by regular and certified mail and attempted to reach him by telephone. He was personally served with a copy of the Committee’s motion to suspend him from the practice of law. He has not interposed a response.
Accordingly, the Committee’s motion pursuant to 22 NYCRR 603.4 (e) (1) (i) should be granted and respondent is hereby suspended from the practice of law, effective immediately, and until such time as the disciplinary matter pending before the Committee has been concluded and until further order of this Court. (See, Matter of Valdes, 160 AD2d 31; Matter of Gordon, 142 AD2d 135; Matter of Erlin, 126 AD2d 83.)
Sullivan, J. P., Ellerin, Wallach, Kupferman and Nardelli, JJ., concur.
Respondent is suspended from practice as an attorney and counselor-at-law in the State of New York, effective immediately, and until such time as the disciplinary matters pending before the Departmental Disciplinary Committee have been concluded and until the further order of this Court.